UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1734



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


THOMAS H. WOOD, Judge; PATRICK COFFIELD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-99-46-7)


Submitted:   September 30, 1999            Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order finding

that Turner had not complied with a preliminary injunction and

denying Turner’s motion to proceed in forma pauperis.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.   See Turner v. Wood, No. MISC-99-46-7 (W.D. Va. May 18,

1999).   We deny the motions for consolidation of all pending cases

and for appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2